Citation Nr: 1403105	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a fracture of right 5th finger.

2.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness due to Gulf War service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.  He had service in Iraq and was awarded a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the claims for service connection.  A March 2007 decision also denied the claims for service connection for a stomach disorder and the right 5th finger disability.  

The Board remanded the matters on appeal in May 2011 for additional development.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the Board remand including the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As the Board noted in the previous May 2011 remand, there is evidence on file that includes allegations that are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See e.g., August 2006 VA examination and March 2008 statements; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability,...VA must consider TDIU.").  The RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  

The Board notes that in the March 2011 Informal Hearing Presentation the Veteran's representative raised the issue of entitlement to service connection for migraine headaches.  However, the issue of migraine headaches has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran had an old healed fracture of right 5th metacarpal when accepted for his period of active service. 

2.  The healed fracture of right 5th metacarpal did not increase in severity during active service beyond the natural progression of the disease.  

3.  A right hand and finger disability was not incurred in active service.  

4.  Symptoms of a proximal jejunal diverticulitis first began in service and have been recurrent since service separation and the current proximal jejunal diverticulitis first manifested during active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for fracture of right 5th metacarpal have not been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for proximal jejunal diverticulitis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided notice letters to the Veteran in April 2005, prior to the initial adjudication of the claims, and in March 2006, July 2011, and February 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the March 2006 letter.  The claims were readjudicated in March 2007.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2005 to 2009 were associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  VA examinations of the claimed disabilities were conducted in 2011 and medical opinions were obtained as to the nature and etiology of the claimed disabilities.  The VA examinations were conducted by VA physicians and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

Service Connection for residuals of a fracture of the right 5th metacarpal

The Veteran is claiming entitlement to service connection for a healed fracture of the right fifth metacarpal.  During his enlistment examination in August 2000, it was noted that the Veteran had an old healed fracture of the 5th metacarpal, palmar angulation of distal 5th metacarpal.  The old healed fracture was detected upon x-ray examination in August 2000.  The Veteran reported that he had broken his right hand prior to entry into service.  He now asserts that this disability was aggravated during his active service.  

The Board finds that it is clear from the enlistment report that a defect described as an old healed fracture of the right 5th metacarpal was noted upon enlistment examination.  Thus, he entered service with a pre-existing disability and therefore, he may not be presumed sound.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner, supra.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The Board finds that the weight of the competent and credible evidence establishes that the healed fracture of the right 5th metacarpal did not increase in severity during service beyond the natural progression of the disease.  

In the January 2005 application for compensation benefits, the Veteran stated that he had right hand problems.  He did not describe the right hand or finger symptoms or impairment.  The service treatment records do not show any treatment or complaints pertinent to the right hand or right 5th finger.  The old healed fracture of the right 5th finger was detected upon enlistment examination in August 2000; it was described as an old healed fracture of the 5th metacarpal with palmar angulation of distal 5th metacarpal.  The October 2004 separation examination report indicates that there was a bony protrusion of the right 5th metacarpal (status post previous boxer's injury).  

At the September 2006 VA examination, the Veteran reported that he first noted problems with his right hand in boot camp when he did pushups and strenuous activity.  It was noted that the Veteran "more or less" reported problems with this injury since 1999 after he fractured the hand after a fall from a tree.  The Veteran also reported having severe flare-ups with the weather.  It was noted that the symptoms were intermittent with remissions.  The examination report indicates that the Veteran did not report that he dropped items because of the hand condition but he reported having hand weakness and decreased grip.  September 2006 x-ray examination of the right hand revealed the old healed fracture of the 5th metacarpal with no other significant abnormalities.  

The Veteran was afforded another VA examination of the right hand in October 2011.  The diagnosis was right boxer's fracture.  The Veteran reported that he had a right hand fracture before entering service.  He also reported that during service, he fell off the side of the truck and injured his right hand.  He stated that he had arthritis ever since.  He reported that currently, it was painful to ball up his hand but he did not have everyday pain.  It was noted that the Veteran was right hand dominant.  He reported having flare-ups of pain and swelling in the right hand; the flare-ups occurred once or twice a month and the right hand hurt more with changes in the weather.  Physical examination revealed no evidence of limitation of motion or evidence of painful motion in the right hand or fingers.  The Veteran was able to perform repetitive use testing with three repetitions.  There was no additional limitation of motion post test.  There was no gap between the thumb pad and the fingers post test.  There was no gap between the fingertips and the proximal transverse crease in the palm.  Examination revealed weakened movement in the right hand and fingers.  There was no tenderness or pain to palpation to the joints or soft tissue of the right hand and fingers.  Grip strength on the right was 5/5.  The examiner noted that the strength test did not seem to be full effort.  There was no ankylosis of the right fingers or thumb.  

The examiner indicated that he could find no evidence of a current disability in the clinical records or on examination.  The examiner noted that he found in favor of the Veteran so far as the current existence of the claimed disability since decreased grip strength in the right hand was shown even though the validity of the strength testing was equivocal.  The examiner opined that there is no showing of a chronic disability in service or a continuity of symptoms after service.  The examiner noted that review of the medical evidence of record revealed no contemporaneous evidence of any complaints or symptoms of a hand condition and the record merely noted the presence of an old healed boxer's fracture of the right hand.  The examiner noted that the enlistment and separation examination and other exams make no mention of any findings such as tenderness, swelling, decreased range of motion or weakness to indicate that there were any symptoms functional disabilities.  The examiner noted that there were no sick visits for the hand or any x-ray reports after induction.  The examiner noted that the Veteran made several visits to the sick call for various injuries and illnesses over four years and there is no evidence of a single actual problem with the hand and there is no evidence to support a showing of chronic disability during service.  The examiner also indicated that there is no evidence of a continuity of symptoms after service. The examiner noted that for seven years after service, there is no evidence of any hand problems outside of the occasional VA compensation examinations; hand problems were never mentioned in a clinical setting even though the Veteran has shown the ability to mention other heath issues in a clinical setting.  

The VA examiner further opined that the fracture of the right 5th finger was not aggravated beyond its natural progression during service.  The examiner noted that the medical evidence of record amply shows that there was a boxer's fracture of the right fifth metacarpal which clearly and unmistakable existed prior to service.  The examiner noted that at the pre-induction examination, the Veteran's history, physical examination, and x-rays were all consistent with a pre-existing boxer's fracture.  The examiner indicated that there was a complete absence of contemporaneous record of symptomatology and disability during service and there was no medical evidence noted to support a claim of aggravation of the claimed disability beyond its natural progression.    

The Board finds that the weight of the competent and credible evidence establishes that the fracture of the right fifth finger did not increase in severity during service beyond the natural progression of the disease.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

The Board finds that the October 2011 VA medical opinion has great evidentiary weight.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's entire medical history pertinent to the right fifth finger and right hand before rendering a medical opinion.  The examiner opined that the fracture of the right fifth finger was not aggravated beyond the natural progression of the preexisting disorder.  The Board points out that the examiner has the skill and expertise to render an opinion as to whether the fracture of the right fifth finger increased in severity beyond its natural progression.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board also notes that the evidence of record supports the medical opinion that the fracture of the right fifth finger was not permanently aggravated beyond the natural progression of the disease.  The service treatment records do not show any treatment or complaints of the fracture of the right fifth finger.  Thus, the Board finds that the probative evidence of record shows that the Veteran's preexisting fracture of the right fifth finger did not increase in severity beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

There is lay evidence which supports the Veteran's claim.  The Veteran himself has stated that he experienced increased pain in the right hand during service when he did pushups and strenuous activities.  At the August 2006 VA examination the Veteran reported that he had injured his hand prior to joining the military, but he suffered from pain as soon as basic training started.  The Veteran also reported right hand weakness, decreased grip, and pain in his right hand.  Although the Veteran, as a lay person, is competent to describe observable symptoms such as pain and he may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the fracture of the right fifth finger worsened during service beyond the natural progression of the disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Some medical issues require specialized training for a determination as to diagnosis and severity; therefore such issues are not susceptible of lay opinions on etiology.  An opinion as to whether a specific disorder progressed or worsened more than its natural progression would require medical expertise and knowledge of the complexities of the musculoskeletal system and it is not shown that the Veteran has this knowledge or expertise.  The Board finds that the October 2011 VA medical opinion and the service treatment records are more probative than the Veteran's own statements and outweigh the Veteran's own lay statements concerning his right finger disability.  
 
The Board finds that the service treatment records and the October 2011 VA medical opinion, when considered together, demonstrate that the pre-existing fracture of the right fifth finger was not permanently aggravated by active service beyond the natural progression of the disease.  The Board further finds that the service treatment records and the October 2011 VA medical opinion, when considered together, demonstrate that the Veteran does not have a right hand or finger disability, other than the pre-existing fracture of the right fifth finger, that was incurred by active service.  The Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service connection for the fracture of the right fifth finger is denied. 



Service connection for a Stomach Disorder

The Veteran contends that he incurred a stomach disorder in active service.  There is competent and credible evidence that the Veteran has had gastro-intestinal symptoms in active service and since active service.  Service treatment records show that upon enlistment examination in August 2000, a stomach disorder was not detected or diagnosed and the Veteran had no stomach or gastrointestinal complaints.  Examination of the abdomen was normal.  However, a June 2003 post-deployment assessment indicates that the Veteran reported having diarrhea since his deployment and he had vomiting during his deployment.  A September 2004 Report of Medical Assessment for separation examination indicates that the Veteran reported that he had frequent indigestion or heartburn, and stomach, liver, and intestinal trouble.  Upon examination in October 2004, the examiner noted that the Veteran reported having a "sour stomach" for one year that improved with Zantac over the counter.  The Veteran reported that his stomach hurt.  

The Veteran separated from service in December 2004.  He filed his claim for compensation benefits in January 2005.  In the application for benefits, he reported that he had stomach pain that began in December 2003 until the present time.  A May 2005 VA treatment record notes that the Veteran reported having epigastric pain.  A February 2006 record from a private hospital indicates that the Veteran had a gastric disorder and gastric discomfort.     

At the September 2006 VA examination the Veteran reported his stomach problems began in-service.  The Veteran reported his symptoms included heartburn, stomach pain, diarrhea 1-2 times a week, and loss of appetite.  He has used Zantac over the counter but it has not helped him.  An x-ray of the Veteran's abdomen revealed a normal abdomen.  The examiner noted that the Veteran failed to report for his upper GI examination.  The examiner ultimately concluded there was insufficient evidence to diagnose a chronic or acute disorder or residuals thereof.  

In an April 2012 statement, the Veteran stated that during active service, he had continuous stomach and bowel problems and he sought medical treatment for the pain.  He indicated that while serving in Iraq in 2003, he continued to have stomach pain.  He indicated that he was treated with doxycycline but this medication irritated his stomach and it was stopped.  The Veteran indicated that after service, he still had stomach issues.  He stated that he sought treatment at VA and acid reflux was diagnosed.  The Veteran indicated that he took medication for acid reflux but his problems did not resolve.  He stated that he continued to have stomach pain and irregular bowel movements, and after further visits and exams, proximal jejunal diverticulum was diagnosed.    

The Veteran is competent to describe observable symptoms such as stomach pain.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent in service and since his separation from service.  The Veteran's reports of stomach pain and other gastro-intestinal symptoms in service and since service have been made to health care providers in connection with medical treatment.  The Board finds that the Veteran's statements made in the course of medical treatment to have great probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

There is medical evidence which establishes that the symptoms of stomach pain and nausea are recurrent and are due to the diagnosis of proximal jejunal diverticulum.  The Veteran was afforded a VA examination in November 2011.  He reported that he had pain directly below the naval and behind the sternum that occurred daily; he had this pain for years.  The Veteran stated that he first noticed this pain when he was on active service.  The examiner noted that the Veteran had recurring, at times severe, stomach symptoms that occurred four or more times a year.  The Veteran also had abdominal pain that occurred at least monthly and this pain was pronounced and only partially relieved by standard ulcer therapy.  He also had recurrent nausea and periodic vomiting.  

The Veteran underwent an upper GI radiographic testing in October 2001 and proximal jejunal diverticulum was diagnosed.  The examiner stated that the examination revealed a known clinical diagnosis of proximal jejunal diverticulum and the Veteran's abdominal signs and symptoms were consistent with this diagnosis.  The examiner stated that the symptoms were more likely than not the result of bacterial overgrowth as a result of this diagnosis.  The examiner opined that this diagnosis was not etiologically related to military service.  The examiner noted that jejunal diverticulum was frequently associated with disorders of intestinal motility.  The examiner stated that there was nothing in the Veteran's available history of military service to suggest it caused a disorder of intestinal motility.  The examiner stated that some cases of jejunal diverticulum may be inherited and this would not be caused by military service.  

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current proximal jejunal diverticulum as likely as not began during his period of active service.  There is evidence which weighs against the claim for service connection.  As noted, the VA examiner in 2011 opined that the Veteran's military service did not cause the proximal jejunal diverticulum.  However, there is probative lay and medical evidence that establishes that the symptoms of the proximal jejunal diverticulum first began in service and have been recurrent since that time.  

After affording the Veteran the benefit of the doubt, the Board finds that the Veteran's proximal jejunal diverticulum first began in service, have been recurrent since service, and still exist.  In resolving all reasonable doubt in the Veteran's favor, service connection for proximal jejunal diverticulum is warranted.     





ORDER

Service connection for a fracture of the right fifth finger is denied.

Service connection for proximal jejunal diverticulum is granted.





______________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


